          Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF COLUMBIA


DONALD WARDRICK # 42442-066              )
P.O. BOX 8000                            )
BRADFORD, PA 16701,                      )
                                         )
v.                                       )    No. 19-CV-184
                                         )
FEDERAL BUREAU OF PRISONS,               )
320 FIRST ST. N.W.                       )
WASHINGTON, D.C. 20534.                  )

                       ORIGINAL COMPLAINT

I.   Introduction

1.   This suit is brought pursuant to the Religious Freedom

Restoration Act (“RFRA”), which prohibits the federal government from

substantially burdening a person’s sincere exercise of religion unless

that burden is supported by a compelling governmental interest and

applied through the least restrictive means. 42 U.S.C. § 2000bb, et seq.

2.   Plaintiff Donald Wardrick (“Wardrick”) is a practicing Christian.

Wardrick alleges that the Federal Bureau of Prisons’ (“BOP”) national

policy or practice of refusing to consider RFRA when deciding the length

and location of Residential Re-entry Center (“RRC”) placements violates

RFRA.
          Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 2 of 7




II.   Parties

3.    Donald Wardrick is an inmate incarcerated in federal prison. His

federal register number is # 42442-066. His mailing address is FCI

McKean, P.O. BOX 8000, Bradford, Pennsylvania 16701.

4.    Defendant Federal Bureau of Prisons is a federal agency. Its

mailing address is 320 First St. N.W., Washington, DC 20534.

III. Jurisdiction

5.    This Court has jurisdiction over Wardrick’s RFRA claims under 28

U.S.C. § 1331.

IV.   Statement of Facts

6.    Wardrick is a practicing Christian who is incarcerated in federal

prison. Wardrick sincerely believes, consistent with his Christian faith,

that he must provide and care for his family emotionally, spiritually,

and financially (hereinafter referred to as “religious beliefs”).

7.    Providing and caring for Wardrick’s family emotionally,

spiritually, and financially, according to Wardrick’s sincerely held

beliefs, means Wardrick, among other things: (a) having regular one on

one contact with family members outside of the correctional

environment; (b) attending church with Wardrick’s family; (c)



                                     2
          Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 3 of 7




ministering, in person, with Wardrick’s family members in times of

crisis; (d) mentoring Wardrick’s children in the community; and (e)

maintaining regular community employment which enables Wardrick

to financially provide for his family.

8.    Wardrick is unable to adhere to his important religious beliefs

while confined at the Federal Correctional Institution in McKean,

Pennsylvania (“FCI McKean”).

9.    National BOP policy or practice does not allow inmates who are

incarcerated at a Federal Correctional Institution, Federal Prison

Camp, United States Penitentiary, Federal Medical Center, Federal

Detention Center, or Metropolitan Correctional Center, to: (a) have

regular one on one contact with family members outside of the

correctional environment; (b) attend church in the community with

family members; (c) minister, in person, with family members in times

of crisis; (d) mentor their children in a community setting; and (e)

maintain regular employment in the community in order to financially

provide for family members.

10.   Wardrick requested that he be transferred to an RRC for the

remainder of his sentence because FCI McKean cannot accommodate



                                     3
          Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 4 of 7




his religious beliefs. Wardrick sincerely believes that an RRC can

accommodate his sincerely held religious beliefs.

11.   Wardrick specifically cited RFRA in making his request for

transfer to an RRC.

12.   The Warden at FCI McKean denied Wardrick’s request for

transfer to an RRC.

13.   The Warden advised Wardrick that “[e]ven though religion is an

essential right of the individual to practice while being incarcerated, it

is not a factor used to determine placement to a RRC.”

14.   Wardrick appealed the Warden’s decision through the Bureau of

Prisons’ Administrative Remedy Program.

15.   Ian Connors, Administrator National Inmate Appeals, denied

Wardrick’s final grievance appeal. Connors advised Wardrick that the

BOP Central Office “concur[red] with the manner in which the Warden

[…] addressed your concerns.” Connors further stated that “no inmate is

entitled to either RRC placement or placement of particular duration.”

16.   Current national BOP policy or practice does not recognize the

authority of Wardens to transfer an inmate to an RRC in order to

comply with RFRA.



                                     4
           Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 5 of 7




17.   The RFRA “applies to all Federal law, and the implementation of

that law, whether statutory or otherwise, and whether adopted before

or after November 16, 1993.” 42 U.S.C. § 2000bb-3.

18.   An RRC is a “penal or correctional facility” under 18 U.S.C. §

3621(b).

19.   RRCs permit inmates to: (a) have regular one on one contact with

family members outside of the correctional environment; (b) attend

church in the community with family members; (c) minister, in person,

with family members in times of crisis; (d) mentor their children in a

community setting; and (e) maintain regular employment in the

community in order to financially provide for family members.

Count One

20.   Paragraphs 1-19 are hereby reincorporated as fully set forth

herein.

21.   BOP’s national policy or practice of refusing to consider RFRA

when deciding the length and location of RRC placement for inmates,

like Wardrick, is unlawful.




                                      5
            Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 6 of 7




Count Two

22.   Paragraphs 1-19 are hereby reincorporated as fully set forth

herein.

23.   BOP is violating RFRA by refusing to recognize that RFRA, in

appropriate cases, confers a statutory right to RRC placement,

including RRC placement for a particular duration.

Count Three

24.   Paragraphs 1-19 are hereby reincorporated as fully set forth

herein.

25.   BOP’s refusal to transfer Wardrick to an RRC for the remainder of

his sentence, as a result of unlawful national BOP policies or practices,

violates RFRA.

Relief Requested

26.   Wardrick requests the following injunctive relief:

      (a)    An order requiring the BOP to evaluate all RRC placement

      decisions, including the length and location of such placements,

      consistent with RFRA;

      (b)    An order directing the BOP to transfer Wardrick to an RRC

      for the duration of his sentence consistent with RFRA;



                                       6
          Case 1:19-cv-00184 Document 1 Filed 01/27/19 Page 7 of 7




27.   Wardrick requests a declaratory judgment that BOP’s national

policies or practices, as described in Counts One and Two, violates

RFRA.

28.   Wardrick requests his costs and attorney’s fees.

29.   Finally, Wardrick urges the Court to grant him any and all other

relief the Court deems just and fit.




                                   Respectfully submitted,

                                   /s/Brandon Sample
                                   Brandon Sample
                                   Brandon Sample PLC
                                   Bar ID: TX0144
                                   P.O. BOX 250
                                   Rutland, VT 05702
                                   Tel: 802-444-4357
                                   E-mail: Brandon@brandonsample.com
                                   https://brandonsample.com/
                                   https://sentencing.net

                                   Counsel for Donald Wardrick




                                       7
